DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al (US 2019/0191464, hereinafter Loehr, claiming priority date of provisional application 62/608,517) and in view of Cirik et al (US 2020/0100311, hereinafter Cirik, claiming priority date of provisional application 62/735,558).

Regarding claim 1, Shih discloses a method of performing communication in a wireless communication system, by a user equipment (UE), comprising: initiating a random access (RA) procedure based on no valid physical uplink control (PUCCH) resources configured for a pending scheduling request (SR) (UE uses PRACH to transmit SR when there are no valid PUCCH resources on the active BWP, Para [0039], triggering RA when there are no dedicated PUCCH resources for transmission of a scheduling request, Para [0053]);					in case that a medium access control protocol data unit (MAC PDU) associated with the SR is transmitted using an uplink (UL) grant other than a UL grant provided by a random access response or at least one UL grant is able to accommodate all pending data available for transmission, terminating the initiated RA procedure (UE can stop an ongoing RA procedure triggered due to a pending SR when the UE receives an UL grant and transmits a MAC PDU, Para [0067], the uplink grant is not received as part of the RA procedure, Para [0078], terminating RA procedure in response to transmitting BSR in a MAC PDU, Para [0107]);					identifying whether an active UL bandwidth part is switch to an initial BWP at the initiation of the RA procedure (UE can switch BWP at the initiation of the RA procedure, Para [0070], the switch can be from the active BWP to the initial BWP, Para [0071], initialing RA procedure includes determining if current active BWP is configured with RA resources and switching to a BWP that is configured with RA resources, Para [0117].  Also see Para [0041,46, 48, 49, 50, 60] from provisional application 62/608,517);									but does not explicitly disclose the case that the active UL BWP is switched at the initiation of the RA procedure, switching the active UL BWP from the initial UL BWP to an UL BWP activated before the initiation of the RA procedure.  Cirik discloses initiating a RA procedure and switching the active UL BWP to an initial BWP, Para [0403] and the wireless device can switch the BWP while the RA procedure is ongoing and then stop the ongoing RA procedure, Para [0405], in this case switching from the initial BWP to the prior active BWP.  Also see Para [0284-288] from provisional application 62/735,558.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Cirik in the system of Loehr order to prevent problem when the uplink BWP and downlink BWP index do not match during beam failure recovery and random access procedures.
Regarding claims 2 and 10, Loehr discloses the method/UE of claim 1/9, further comprising: identifying whether an active downlink bandwidth part (DL BWP) is switched to an initial DL BWP at the initiation of the RA procedure (UE determines if current DL BWP is configured with PRACH resources, Para [0069] and can switch to the initial DL BWP, Para [0071]); but not in case that the active DL BWP is switched at the initiation of the RA procedure, switching the active DL BWP from the initial DL BWP to a DL BWP activated before the initiation of the RA procedure.  Cirik discloses switching active DL BWP to initial DL BWP when initiating RA procedure, Para [0403], the BWP can be switch during RA procedure and the RA procedure will be stopped, Para [0405] and wireless device can switch UL and DL BWP simultaneously, Para [0396].
Regarding claims 5 and 13, Loehr discloses the method/UE of claim 1/9, but not wherein the RA procedure is performed on a special cell (SpCell).  Cirik discloses the RA procedure is on the serving cell and the serving cell can be the SpCell, Para [0401].	
Regarding claim 9, Loehr discloses a user equipment (UE, Fig. 5) of performing communication in a wireless communication system, the UE comprising: a transceiver (transceiver, Fig. 5); and a processor (controller, Fig. 5) configured to: initiating a random access (RA) procedure based on no valid physical uplink control (PUCCH) resources configured for a pending scheduling request (SR) (UE uses PRACH to transmit SR when there are no valid PUCCH resources on the active BWP, Para [0039], triggering RA when there are no dedicated PUCCH resources for transmission of a scheduling request, Para [0053]);								in case that a medium access control protocol data unit (MAC PDU) associated with the SR is transmitted using an uplink (UL) grant other than a UL grant provided by a random access response or at least one UL grant is able to accommodate all pending data available for transmission, terminating the initiated RA procedure (UE can stop an ongoing RA procedure triggered due to a pending SR when the UE receives an UL grant and transmits a MAC PDU, Para [0067], the uplink grant is not received as part of the RA procedure, Para [0078], terminating RA procedure in response to transmitting BSR in a MAC PDU, Para [0107]);					identifying whether an active UL bandwidth part is switch to an initial BWP at the initiation of the RA procedure (UE can switch BWP at the initiation of the RA procedure, Para [0070], the switch can be from the active BWP to the initial BWP, Para [0071], initialing RA procedure includes determining if current active BWP is configured with RA resources and switching to a BWP that is configured with RA resources, Para [0117].  Also see Para [0041,46, 48, 49, 50, 60] from provisional application 62/608,517); 								but does not explicitly disclose the case that the active UL BWP is switched at the initiation of the RA procedure, switching the active UL BWP from the initial UL BWP to an UL BWP activated before the initiation of the RA procedure.  Cirik discloses initiating a RA procedure and switching the active UL BWP to an initial BWP, Para [0403] and the wireless device can switch the BWP while the RA procedure is ongoing and then stop the ongoing RA procedure, Para [0405], in this case switching from the initial BWP to the prior active BWP.  Also see Para [0284-288] from provisional application 62/735,558.  


Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.  Applicant amends the limitation in the claim and argues the references do not disclose the amended limitations.  The Applicant argues against the Shih, Ostergaard and Turtinen references.  These arguments are moot as new references are being used in the current office action.    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461